FILED
                           NOT FOR PUBLICATION                              DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CLARENCE LEONARD HEARNS, Jr.,                    No. 15-17304

              Plaintiff-Appellant,               D.C. No. 5:14-cv-04482-LHK

 v.
                                                 MEMORANDUM*
A. HEDGPETH; JENSEN,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Clarence Leonard Hearns, Jr., a California state prisoner, appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

that defendants violated his First Amendment right of access to the courts. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Hearns’s action because Hearns failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Lewis v. Casey, 518 U.S. 343, 348-49, 352-53 (1996) (an access-

to-courts claim requires a plaintiff to show that defendants’ conduct caused actual

injury to a non-frivolous legal claim).

      AFFIRMED.




                                            2                                     15-17304